Mr. Justice Wole
delivered the opinion of the court.
This is an appeal from an order overruling a motion for a new trial. On February 29, 1908, the District Court of *77ITumacao rendered judgment in favor of tire defendant in the court below and the complainants appealed. On February 19, 1909, the Supreme Court of Porto Rico rendered a judgment which affirmed the decision of' the court below. On March 18, 1908, the complainants gave notice in the court below of their intention to ask for a new trial based on a statement of the case on the grounds of the insufficiency of the proof and of errors of law committed during the trial. The motion was heard on May 7,1908, and the court reserved its decision. On April 29, 1909, the court overruled the motion. No reason for the delay appears.
The questions presented in the motion for a new trial are the same that were involved in the appeal from the judgment. This is evident from an examination of the record and the briefs. Under these circumstances the prior judgment of this court has become the law of the case and the order appealed from must be affirmed.

Affirmed.

Chief Justice Hernández and Justices Figueras, MacLeary and del Toro concurred.